                                           Case 3:16-cv-07016-JD Document 228 Filed 05/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEENAN G. WILKINS,                                 Case No. 16-cv-07016-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     DAVID O. LIVINGSTON, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff is a state prisoner proceeding pro se in this civil rights action under 42 U.S.C. §

                                  14   1983. Defendants indicated that a settlement had been reached and plaintiff has filed a notice of

                                  15   voluntary dismissal with prejudice (Docket No. 227). This action is DISMISSED with prejudice

                                  16   pursuant to Federal Rule of Civil Procedure 41. The Clerk shall close this case. All pending

                                  17   motions (Docket Nos. 194, 221) shall be terminated.

                                  18          IT IS SO ORDERED.

                                  19   Dated: May 6, 2020

                                  20

                                  21
                                                                                                     JAMES DONATO
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
